Citation Nr: 0123557	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  01-03 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran has verified active service from December 1965 to 
December 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 1999 and 
February 2000 rating decisions by the Boston, Massachusetts 
RO, which denied service connection for PTSD.


REMAND

The veteran contends that the RO erred by failing to grant 
him service connection for PTSD.  Upon review of the 
veteran's claims file, the Board notes that there are missing 
records.  Although the Board acknowledges the RO's attempt to 
reconstruct the development of the veteran's claim, new 
statutory provisions expanding VA's duty to assist require 
reasonable efforts to assist a claimant to obtain evidence 
necessary to substantiate the claim and to make reasonable 
efforts to obtain records relevant to the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Thus, VA's duty to assist and to consider the 
benefit of the doubt rule is heightened in "missing record" 
cases.  Marciniak v. Brown, 10 Vet. App. at 204 (Steinberg, 
J., dissenting).

In addition, where service medical records are unavailable 
through no fault of the claimant, there is also a heightened 
obligation to explain findings and conclusions and to 
carefully consider the benefit of the doubt doctrine under 
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Where service medical 
records are unavailable, the heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  Moreover, "VA regulations do not provide 
that service connection can only be shown through medical 
records, but rather allow for proof through lay evidence."  
Smith v. Derwinski, 2 Vet. App. 147, 148 (1992). 

The Department of Veterans Affairs adjudication Procedure 
Manual provides that alternate sources of evidence may be 
utilized.  A non-exhaustive list of documents follows which 
may be substituted for service medical records in this case: 
statements from service medical personnel, "buddy" 
certificates or affidavits, state or local accident and 
police reports, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, Paragraph 4.25(c) 
and 4.29(b) (October 6, 1993) previously numbered as 4.06 and 
4.07.

After reviewing the claims file, the Board notes that the 
veteran's service medical records, service personnel records, 
VA and private treatment records, and VA examination reports 
are missing from the file.  Furthermore, there is no evidence 
in the record that the veteran has been advised that he may 
present evidence as a substitute for the missing records, to 
include his service medical records.  Therefore, upon remand, 
the RO must inform the veteran that he may submit any records 
that he has in his possession, as well as alternative forms 
of evidence as stated above.

Notwithstanding the VA's heightened duty to assist and 
consider the benefit of the doubt rule, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2000), credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2000).

While the Board recognizes that the veteran has been 
diagnosed with PTSD, as evidenced in treatment records from 
the Bedford, Massachusetts VA Medical Center (VAMC), there is 
no credible supporting evidence that the claimed inservice 
stressors actually occurred or a medical opinion linking 
these stressors with his current symptomatology.  The Board 
notes that the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly the U.S. Army and Joint 
Services Environmental Support Group (ESG), has not been 
contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
Thereafter, the RO should schedule the veteran for a VA 
psychiatric examination in order to determine whether there 
is a link between the veteran's current symptoms and an 
inservice stressor, if PTSD is currently diagnosed.

Similarly, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Furthermore, The United States Court of Appeals for Veterans 
Claims (Court) has made it clear that Social Security records 
are relevant to claims for disability compensation and that 
not only the decision of that agency but also the records 
considered in arriving at the decision must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although 
Social Security records are usually relevant to increased 
rating and unemployability determinations, the Board is of 
the opinion that the RO should attempt one more time to 
obtain these records because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.  

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2. The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service.

3.  The RO should advise the veteran that 
he may submit any records in his 
possession relevant to his PTSD claim and 
any alternate forms of evidence as a 
substitute for his service medical records 
including, but not limited to, statements 
from service medical personnel, "buddy" 
certificates or affidavits, state or local 
accident and police reports, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during service, 
pharmacy prescription records and 
insurance examinations.

4.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for PTSD.  
After securing the necessary releases, the 
RO should request copies of any medical 
records that have not been previously 
obtained.  Any such records obtained 
should be associated with the claims file.  
If the RO is unable to obtain all relevant 
records, the veteran should be notified of 
the records VA is unable to obtain, the 
efforts taken by the Secretary to obtain 
those records and any further action to be 
taken by VA with respect to the claim.

5.  The RO should also contact the veteran 
and ask him to provide any information 
concerning the claimed combat service/in-
service stressful events that led to his 
PTSD.  Such information should include the 
dates and locations of the alleged events, 
as well as full names and units of the 
individuals involved.  The veteran should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his claimed 
combat service/in-service stressful 
experiences.  

6.  The RO should then forward the 
information of record regarding the 
veteran's service (including copies of his 
service personnel records, a listing of 
alleged stressors, and any other records 
relevant to the PTSD claim) to the 
USASCRUR (formerly the ESG) and request 
that organization investigate and attempt 
to verify the alleged incidents.

7.  The RO should contact the SSA in order 
to obtain copies of any decisions and all 
medical records considered in granting the 
veteran Social Security disability 
benefits.  All records obtained should be 
associated with the claims file.

8.  Thereafter, once all pertinent records 
are obtained, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner should 
thoroughly review the claims folder in 
detail, including the medical records 
received from the SSA and a copy of this 
Remand in conjunction with the 
examination.  If PTSD is diagnosed, the 
examiner should state for the record the 
specific stressor(s) reported by the 
veteran and whether each of the reported 
stressors is adequate to support the 
diagnosis.  The examination and the report 
thereof should be in accordance with DSM-
IV.  All findings and opinions should be 
reconciled with the evidence already of 
record and the examiner should provide 
complete rationale for all opinions and 
conclusions expressed.

9.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

10.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




